Plaintiffs appeal from a judgment of the Supreme Court, entered in Albany County on December 15,1954, upon a jury verdict of no cause of action in a negligence case. Defendant Mary Anderson was driving a car owned by her husband, defendant Robert Anderson, in a northerly direction on Oakland Avenue in the town of Colonie, just outside Albany, when the car struck the infant plaintiff, who was riding a bicycle. The infant plaintiff, then seven years of age, was entering Oakland Avenue from a lane between vehicles on a used car lot located on the east side of Oakland Avenue. There is evidence from which the jury could have found that the defendant driver was proceeding slowly and that the impact occurred almost as soon as the infant plaintiff entered the street from the parking lot lane. The charge of the court, to which no exception was taken, properly left the question of contributory negligence to the jury, and, when read as a whole, clearly, correctly and fairly explained the degree of care required of an infant of plaintiff’s age. A clear question of fact was fairly presented to the jury, and we do not think the record disclosed any error which requires a reversal or that the verdict is against the weight of the evidence. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ. [See post, p. 793.]